Case 1:19-cv-01920-RBJ Document 3-26 Filed 07/02/19 USDC Colorado Page 1 of 6




                      EXHIBIT 25
                     Conservation Groups’ Letter to OSM
                                 (June 2018)
Case 1:19-cv-01920-RBJ Document 3-26 Filed 07/02/19 USDC Colorado Page 2 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. ________

   WILDEARTH GUARDIANS,
   HIGH COUNTRY CONSERVATION ADVOCATES,
   CENTER FOR BIOLOGICAL DIVERSITY,
   SIERRA CLUB, and
   WILDERNESS WORKSHOP,

          Petitioners,

   v.

   DAVID L. BERNHARDT, in his official capacity as United States Secretary of the
   Interior;
   UNITED STATES OFFICE OF SURFACE MINING RECLAMATION AND
   ENFORCEMENT;
   JOSEPH BALASH, in his official capacity as Assistant Secretary of Land and Minerals

   Management, U.S. Department of the Interior,
   GLENDA OWENS, in her official capacity as Acting Director of U.S. Office of Surface
   Mining Reclamation and Enforcement;
   DAVID BERRY, in his official capacity as Regional Director of U.S. Office of Surface
   Mining, Western Region;

         Federal Respondents.
   ________________________________________________________________________

      DECLARATION OF JOHN HORNING IN SUPPORT OF PETITIONERS’
                  MOTION FOR PRELIMINARY INJUNCTION
   ________________________________________________________________________


   I, John Horning, declare as follows:

          1.      My name is John Horning. I am personally aware of the matters set forth

   below, and if called as a witness, could truthfully testify thereto. As to those matters

   which reflect a matter of opinion, they reflect my personal opinion and judgment upon

   the matter.
Case 1:19-cv-01920-RBJ Document 3-26 Filed 07/02/19 USDC Colorado Page 3 of 6




          2.      Since April 2002, I have served as Executive Director of WildEarth

   Guardians (“Guardians”). In my capacity as Executive Director, I am well aware of the

   financial holdings and status of the organization.

          3.      Guardians is a non-profit organization dedicated to protecting and

   restoring the wildlife, wild places, wild rivers, and health of the American West.

   Headquartered in Santa Fe, New Mexico, Guardians has staff and other offices around

   the West, including in Denver, Portland, and Missoula.

          4.      As detailed in our most recent draft audit, we had net income at the end of

   2018 of $4,465,107. The majority of these assets are legally constrained to supporting

   specific projects. Our expenses for 2018 were $4,105,479, and will be approximately

   $4,763,522 in 2019.

          5.      Our liquid assets at the end of 2018 were approximately $2,684,094. Our

   current operating expenses are approximately $397,307 per month. We typically receive

   little funding between January and June, relying on the liquid year-end assets from the

   previous year to carry the organization until the July-December fundraising season. We

   have just enough funds this year to carry the organization through the next funding cycle.

          6.      WildEarth Guardians’ financial operations, and that of other, similar non-

   profits, are very different from a for-profit corporation because the money we receive

   from private foundations through grants—$1,353,825 in 2018—is typically dedicated to a

   particular expense. We are legally bound to perform specific activities with these monies.

   For example, we have a three-year grant from the Wilburforce Foundation in the amount

   of $85,000 per year to protect the Mexican gray wolf, other imperiled species, and the

   public lands within the Greater Gila region of New Mexico and Arizona. We cannot




                                                2
Case 1:19-cv-01920-RBJ Document 3-26 Filed 07/02/19 USDC Colorado Page 4 of 6




   legally reallocate this foundation’s money to other purposes. Another example of how

   our assets are restricted is our restoration program, which receives federal, state, and local

   government grants to restore rivers and streams. In 2018, we received over $973,760 in

   contracts to restore degraded streams. These grants require us to conduct specific

   activities, such as planting trees and shrubs, on specific streams for which we are then

   reimbursed. Re-allocating these monies is illegal.

          7.      As described above a large portion of the money we receive are grants that

   are restricted to fund a particular activity, whether planting trees or defending wolves. In

   addition, while the majority of the money we raise from donors and members is not

   restricted to specific programs and activities, some of it is. We allocated unrestricted

   monies from members and donors to fund our general operating expenses. These general

   operating expenses cover all administrative functions, including administrative and

   executive staff salaries, rent, equipment purchase, maintenance and repair, and any other

   overhead expense of WildEarth Guardians. A very small relative and gross amount of our

   general operating expenses is allocated to litigation, including litigation to enforce federal

   environmental laws, which is in the public interest.

          8.      The fact of the matter is we simply do not have money available to pay a

   substantial bond in this case. WildEarth Guardians operates quite differently from a for-

   profit business. We do not make money and then disburse it to owners or shareholders;

   rather, we spend what we receive, and what we receive is almost always allocated to a

   specific purpose. There is no “profit margin” that results in excess funds and our tax

   return cannot be reviewed with that in mind. There simply are no profits to disburse or to

   save for the future in a non-profit corporation.




                                                 3
Case 1:19-cv-01920-RBJ Document 3-26 Filed 07/02/19 USDC Colorado Page 5 of 6




           9.      WildEarth Guardians brings public interest lawsuits under citizen suit and

   other judicial review provisions created by Congress that allow organizations such as

   ours to seek enforcement of environmental laws. WildEarth Guardians has no personal or

   financial stake in the litigation we pursue and therefore prosecutes lawsuits, such as this

   one, that benefit the public as a whole and are aimed at vindicating public interests. In the

   present litigation, WildEarth Guardians will reap no financial benefit should it prevail in

   the lawsuit.

           10.     This is not the only lawsuit in which WildEarth Guardians is a party.

   Currently we have approximately 50 cases pending throughout the country. Through such

   litigation we seek to protect endangered species habitat and human health and the

   environment in the public’s interest and to enforce provisions of the National

   Environmental Policy Act and other environmental laws. If WildEarth Guardians had to

   post a substantial bond each time we sought preliminary injunctive relief, it would curtail

   our ability to achieve our mission because we would not be able to post such bonds.

           11.     The imposition of a bond would have a chilling effect on the ability of

   WildEarth Guardians to bring lawsuits to advance the public’s interest. A single

   substantial injunction bond would greatly hinder WildEarth Guardians from carrying out

   our mission to protect the public interest through the courts. One such bond would

   consume an enormously disproportionate share of WildEarth Guardians’ available

   resources, greatly reducing WildEarth Guardians’ ability to bring cases in the public

   interest to vindicate public rights. If WildEarth Guardians were required to post

   substantial bonds in its lawsuits, it could not bear the financial risk of litigating the

   majority of its cases; such cases, including this one, likely would not be brought; and




                                                  4
Case 1:19-cv-01920-RBJ Document 3-26 Filed 07/02/19 USDC Colorado Page 6 of 6
